Title: To Alexander Hamilton from Robert Morris, 2 May 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of FinancePhilda. May 2d. 1782
Sir

Mr. Charles Stewart late Commissary general of Issues has informed me ⟨that⟩ you are disposed to quit the military line for the purpose of ⟨en⟩tering into civil life. He at the same time induced me to believe ⟨that⟩ you would accept of the Office of Receiver of the continental taxes ⟨for⟩ the state of New York. The intention of this letter is to offer you that ⟨app⟩ointment. The duties of the Office will appear in a great degree from the publications made by me on this subject. In addition it will be necessary that you correspond with me frequently and give accurate accounts of whatever may be passing in your State which it may be necessary for this Office to be acquainted with. But this and other things of that sort will be more fully communicated after you shall have signifyed your acceptance of the Office. For the trouble of executing it I shall allow you one fourth pr Cent on the monies you receive. The amount of the quota called for from New York for the current year is as you know three hundred and seventy three thousand, five hundred and ninety eight Dollars. I shall be glad to know your determination as soon as possible. I make to you no professions of my confidence and esteem because I hope ⟨they⟩ are unnecessary, but if they are, my wish that you would accept the Offer I make is the Strongest evidence I can give of them.
I pray you Sir to believe me very respectfully    Your most Obedi⟨ent⟩ and Humble ⟨Servant⟩

Robt. Morris

